TaE          A’I[TORNEY   GENERAL
                              OFTEZYAS
                                 AusTIN.X'EXMJ




          Your latter or qrii 1, 19.943, nQu*otlJlgth. opw
ion or allO 6rporWnt on tliell!nmoototod    iylsot?en rood* ia
port 00 Pollo6rr
          "Oc Jewcry 1, 1923, thhoUotriot Clark af
     fir w.lo oeunty dali*orodto the a1otriot Olark-
     llaot    thr     ou8 a? #X)4.Ul,               uhioh npmowtO6                 lah
     6000 t%ooI noolr*d et a t*x 0010. Thor* to no
     notationiIIthe raoards ~LOto what pertioular
     ocsua tt~lomount of ~0nrrgaovms.
             The        Clerk of thio Oountg haa writ-
                      Ci8triot
     ton the      Calptrollr8r
                  stat*        upon wtuol oooaoiono
     requoatlagponrloaloato gitr ttiioamor to t&
     Stoto, b utin th olh o ne~o f tto iaformtlon th a t
     allo aloniyOOECOrr0b *aa partleulor0000, ho ho0
     tollea to looopt tho aa-9
          ‘2 oci tnollnedto klietr   t&at u&or hrtiolo
     7328, Polloe4Civil 9totut60   as T8xo0, the %a$.
     T!roooriru ohouldlooopt this iwm~a    'II YOU f-1
     test I ohoult!ills nub under   the-PofJhMi  tar In
     beh0l.f of tho :-:totoof Texme,                      p&05*      abrloa        aa     ood
     I uill proesedrooordia&.
             *.   . . .*

             et1e1. 7328, nev1o.4Olvll Z?tatuteo, plwmlo                                        in part1
             Vh* proper porooaoU                       Lz3oludlry
                                                                all raoor(L
     U..ea holdrro,         lh8u         k    ad.       pottie      dofoadent           in
     suoh ouit,ood           ohall be ouvod dth proooiu~JM
     othsr    prooeo&lryo          bad       thor*in      00   prwided        by    low
     in Ordinw$ forooloouro*tit* la the dlotriot
     oaurto of thfo 3tatoi and In laoo of iorooloouro
     on ardor of oale lh8ll loouo and the l& lol&
     thorou~u   00 in othu oareo OS rorooloouro~ktt
     it the ddondaat es Bio ottunoy   ohall,at any
     tint8 bdoro the sol*,tile with the efflooria